Citation Nr: 1742718	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-28 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  The propriety of the reduction of the Veteran's disability rating for service-connected lumbar spine degenerative joint disease (DJD) from 60 percent to 40 percent, effective January 16, 2013.

3.  The propriety of the reduction of the Veteran's disability rating for service-connected diabetes mellitus, type II, from 60 percent to 20 percent, effective November 8, 2011.

4.  Whether the severance of service connection for urinary frequency/voiding dysfunction was proper.

5.  Entitlement to service connection for fecal leakage, to include as secondary to service-connected lumbar spine DJD or diabetes mellitus, type II.

6.  Entitlement to recognition of J. L., as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2013, May 2013, May 2014, April 2015, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood, Colorado, and Denver, Colorado, and Boise, Idaho.  During the course of the appeal, the claims file was transferred to the RO in Reno, Nevada.

The Board has recharacterized the Veteran's claim for fecal incontinence more broadly to fecal leakage in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The issue of entitlement to recognition of J. L., as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's combined schedular disability rating meets the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis since November 8, 2011 (date of claim).

2.  Since November 8, 2011, the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

3.  The reduction in the rating for lumbar spine DJD from 60 percent to 40 percent, effective from January 16, 2013, did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply.

4.  The 60 percent rating for lumbar spine DJD was in effect for more than five years at the time of the January 2013 VA rating decision that decreased the evaluation to 40 percent, effective January 16, 2013.

5.  The assignment of separate compensable ratings for lumbar spine DJD with neurological impairment of the left lower extremity and left sciatic nerve radiculopathy associated with lumbar spine DJD is pyramiding.

6.  The reduction in the rating for diabetes mellitus, type II from 60 percent to 20 percent, effective from November 8, 2011, resulted in a reduction of compensation payments that were being made, and the RO complied with the procedural requirements for reduction.

7.  The 60 percent rating for diabetes mellitus, type II, was in effect for less than five years at the time of the April 2015 VA rating decision that decreased the evaluation to 20 percent, effective November 8, 2011 but for reduced payments to begin on July 1, 2015.

8.  The reduction in the rating for diabetes mellitus, type II, from 60 percent to 20 percent, effective November 8, 2011, was based on a June 2012 VA examination for diabetes mellitus, type II, that demonstrated the Veteran visited his diabetic care provider less than 2 times per month and there was regulation of activities; however, there was no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring twice a month visits to a diabetic care provider.

9.  The grant of service connection for urinary frequency/voiding dysfunction in an August 2012 VA rating decision was clearly and unmistakably erroneous. 

10.  The preponderance of the evidence reflects that the Veteran does not have fecal leakage that manifested in service or due to any incident of his active duty service, or that was caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16, 4.25 (2016).

2.  The reduction in rating from 60 percent to 40 percent, effective January 16, 2013, for lumbar spine DJD was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 4.124a, Diagnostic Codes 5293 and 8520 (2016).

3.  The reduction in rating from 60 percent to 20 percent, effective November 8, 2011, for diabetes mellitus, type II, was proper.  38 U.S.C.A. §§ 1155, 5112; 38 C.F.R. §§ 3.105, 4.119, Diagnostic Code 7913 (2016).

4.  Severance of service connection for urinary frequency/voiding dysfunction was proper and restoration is denied.  38 U.S.C.A. §§ 1110, 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105(d), 3.310 (2016).

5.  The criteria for entitlement to service connection for fecal leakage, to include as secondary to service-connected lumbar spine DJD or diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155.

On November 8, 2011, VA received the Veteran's request for entitlement to a TDIU due to his service-connected disabilities.

From November 8, 2011 to January 15, 2013, the Veteran was service connected for lumbar spine DJD at 60 percent disabling, urinary frequency/voiding dysfunction at 40 percent disabling, left sciatic nerve radiculopathy at 40 percent disabling, radiculopathy of the left upper extremity at 30 percent disabling, cervical spine degenerative disc disease (DDD) at 20 percent disabling, diabetes mellitus, type II, at 20 percent disabling, and malaria and lumbar spine surgical scar both at 0 percent disabling.

From January 16, 2013 to July 31, 2013, the Veteran was service connected for lumbar spine DJD at 40 percent disabling, urinary frequency/voiding dysfunction at 40 percent disabling, left sciatic nerve radiculopathy at 40 percent disabling, radiculopathy of the left upper extremity at 30 percent disabling, cervical spine DDD at 20 percent disabling, diabetes mellitus, type II, with erectile dysfunction at 20 percent disabling, and malaria and lumbar spine surgical scar both at 0 percent disabling.

Since August 1, 2013, the Veteran has been service connected for lumbar spine DJD at 40 percent disabling, left sciatic nerve radiculopathy at 40 percent disabling, radiculopathy of the left upper extremity at 30 percent disabling, cervical spine DDD at 20 percent disabling, diabetes mellitus, type II, with erectile dysfunction at 20 percent disabling, and malaria and lumbar spine surgical scar both at 0 percent disabling.

The combined disability evaluation is 90 percent prior to August 1, 2013 and 80 percent thereafter.  See 38 C.F.R. § 4.25.

Pursuant to 38 C.F.R. § 4.16(a) where one and two or more service-connected disabilities are present, the Board finds the Veteran meets the minimum percentage requirements for consideration of a TDIU on a schedular basis during the entire appeal period.  As a result, the Board considers whether there is evidence to warrant assignment of a TDIU rating on a schedular basis, pursuant to 38 C.F.R. § 4.16(a), since the date of claim on November 8, 2011.

On the November 8, 2011 VA Form 21-526 (Application for Increased Compensation Based on Unemployability), the Veteran documented working at an Air Force Base for 16 years from May 1994 to July 2010 for 40 hours per week.  He reported that his service-connected lumbar spine DJD prevents him from securing or following any substantially gainful occupation.  This disability affected his full-time employment in October 2009, he last worked full-time and became too disabled to work in July 2010, he left his last job because of this disability, and has not tried to obtain employment since he became too disabled to work.  His highest level of education is four years of college and he does not have any other education or training since he became too disabled to work.  The Veteran further reported he is "no longer able to sit for long periods or negotiate the periods of walking required [and] increased finger numbness and arm pain caused inability to use computer keyboards for the long periods required for a budget analyst."

In an October 2011 private medical opinion, Dr. C. B. noted review of the Veteran's treatment records, lay statements, and personnel records, and in-person interview and concluded that the Veteran's "cervical spine disease is adding additional disability and thus is making it additionally impossible for him to work."  He explained, in part, the following:

It is a well known medical principle that such an explosion injury both precipitates and accelerates the onset of the degenerative process of the spine. . . . [The Veteran] had to stop work about 18 months ago due to the cumulative effect of his spinal cord VA service connected problems (weakness, loss of endurance/stamina and loss of mobility).

Dr. C. B. also opined, to at least the 50 percent level of probability, that the Veteran's current medical problems preclude him from being able to work for the following reasons: (1) serious medical disabilities which make impossible to work due to his pain and immobility, (2) use of a cane to walk and can only walk a short distance-2 blocks and use of a scooter for long distances, (3) not able to sit or stand for any period of time over 15 minutes due to back pain, (4) not able to lift anything over 10 pounds and not able to squat/push/pull/twist/bend/stoop/kneel/climb or walk any significant distance over 20 yards due to chronic pain syndrome and failed spine surgeries, (5) need for daily bed rest to take the axial loads off the spine and pain relief, (6) not able to lift, squat, pull or push due to back disability, and (7) radicular signs and symptoms analogous to the cervical spine.

Following the June 2012 VA examination, the VA examiner rendered the following conclusions:

The Veteran's service-connected skin disability (lumbar spine surgical scar), diabetes mellitus, type II, and male reproductive system condition(s) (urinary frequency/voiding dysfunction and erectile dysfunction) does not impact his ability to work.

The Veteran's service-connected thoracolumbar spine (lumbar spine DJD) impacts his ability to work, specifically limiting him to sedentary work because he cannot do lifting/carrying, push/pull, bending/twisting, kneel/squat, stand, sit, climb, drive and/or walk.  He also cannot do grasping/gripping, reaching over head.  He can do key boarding however he must change positions every 10 minutes.

Following a September 2012 VA examination and review of the claims file, the examiner concluded the Veteran's service-connected cervical spine DDD impacts his ability to work and cited the October 2011 private opinion for the rationale.

In September 2012, the Veteran's previous employer submitted a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), only noting the Veteran's name, date of employment began in April 1975, date of employment ended in July 2010, and type of work performed as supervisor and resources management specialist.

In a February 2013 VA Form 28-1900 (Disabled Veterans Application for Vocational Rehabilitation), the Veteran reported completion of four years of college and currently unemployed.  He noted his service-connected lumbar spine DJD, diabetes mellitus, type II, and urinary frequency/voiding dysfunction are barriers reducing his ability to get or hold a satisfactory job.  In a March 2013 administrative action, his claim for vocational rehabilitation was denied because the Veteran failed to attend a scheduled evaluation.

At the February 2013 private evaluation, the Veteran reported he last worked in July 2010 in a clerical position.  He explained that his low back pain and cervical pain made it impossible to sit or stand for any period of time over 10 to 15 minutes, and is unable to bend over, lift, or squat.  Dr. J. E. opined that "this synergistic combination of this Veteran's service connected conditions have rendered the Veteran unemployable."  It was noted that the opinion was based upon examination of the Veteran, review of medical and service records, education training and experience, and reasonable medical probability and certainty.

Following the March 2013 VA examination and review of the claims file, the examiner concluded the Veteran does not have any conditions that impact his ability to work.  It was explained that the Veteran: uses a cane and braces for left ankle and knee and capable of performing an 8-hour sedentary work day.  While the Veteran cannot reach overhead/grip/grasp or do twisting/ bending/ lifting/ carrying/ pushing/ pulling/ kneeling/ squatting, he can sit/stand up for 10 to 15 minutes at one time, has to change position every 15 to 20 minutes or as needed, carry/lift limited to 10 to 15 pounds on occasional basis, limited standing/driving/walking, limited use of a keyboard, and should be able to take frequent breaks to manage his diabetes mellitus, type II.

In a July 2013 notice of disagreement, the Veteran noted he has not worked or earned income since July 2010 and that the March 2013 VA medical opinion disregarded the private medical opinions by Dr. C. B. and Dr. J. E. in favor of this claim on appeal.  He reiterates these contentions in a November 2016 statement.

In a statement attached to the October 2013 VA Form 9 (substantive appeal), the Veteran reiterated that he meets the percentage requirements under 38 C.F.R. § 4.16 and the private medical opinions by Dr. C. B. and Dr. J. E. are in favor of this claim on appeal.

Following the April 2014 VA DBQ examination for ankle conditions, the VA examiner concluded the following:

The Veteran's left lower extremity disorder impacts his ability to work due to inability for prolonged walking, running, climbing, or standing, such as a mailman.

The Veteran's male reproductive system condition (erectile dysfunction) does not impact his ability to work.

After review of the most probative evidence of record, as discussed above, the Veteran's service-connected disabilities, specifically lumbar spine DJD, cervical spine DDD, and radiculopathy of the left upper extremity, as likely as not render him unable to obtain or retain substantially gainful employment during the appeal period since November 8, 2011.  While his highest level of completed education is 4 years of college and prior work history primarily consists of sedentary work as a budget analyst and resources management specialist, the VA and private medical opinions of record discuss the degree of functional impairment caused by these specified service-connected disabilities on the Veteran's ability to maintain substantially gainful employment.  Accordingly, with resolution of reasonable doubt in his favor, the issue of entitlement to a TDIU is granted.  See 38 C.F.R. §§ 3.102, 4.16.

Propriety of Reductions

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown , 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In certain rating reduction cases where a rating has been at a level of 5 years or more, only re-examinations that demonstrate clear improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) and (b).  VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens, 7 Vet. App. 320.

Lumbar Spine DJD

First, the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  A reduction in evaluation with no corresponding in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  VAOPGCPREC 71-91 (Nov. 1991).

Prior to the January 2013 VA rating decision, the Veteran's combined rating for service-connected disability was 90 percent from November 8, 2011.  The reduction of the rating for lumbar spine DJD from 60 percent to 40 percent, effective January 16, 2013, did not negatively affect the combined rating, as it remained at 90 percent from November 8, 2011.  As there was no reduction in the overall compensation paid to the Veteran, the due process requirements of 38 C.F.R. § 3.105(e) do not apply.  The analysis thus proceeds to whether the reduction was factually warranted.

This appeal arises from the Veteran's contention that the RO improperly reduced his disability rating from 60 percent to 40 percent, effective from January 16, 2013.

As discussed below, the rating reduction was performed as a matter of law.  Thus, questions of improvement in the Veteran's lumbar spine DJD need not be addressed.  Further, while the left sciatic radiculopathy is now contemplated under a different diagnostic code, it is still a service-connected disability, and there are no concerns regarding severance of a disability that has been service-connected for more than 10 years.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (service connection was not severed, as contemplated by § 3.957 that protects service connection in effect for 10 years or more, simply because a Diagnostic Code associated with a disability was corrected to more accurately determine the benefit to which a veteran may be entitled).

The RO's basis for reducing the rating was that separate compensable ratings for lumbar spine DJD with neurological impairment of the left lower extremity under Diagnostic Code 5293 and left sciatic nerve radiculopathy associated with lumbar spine DJD under Diagnostic Code 8520, are impermissible.  38 C.F.R. § 4.14.  The RO's actions were proper.

As noted in the October 1978 VA rating decision, the disability rating for the service-connected lumbar spine disability was increased from 40 percent to 60 percent to include compensation for findings of radiating pain along the posterolateral part of the left leg to the foot, hyperesthesia of the left lower extremity from the knee to the ankle with decreased sensation of the left foot, left sided vibration sensation decreased generally, and absent left ankle jerk.  In the August 2012 VA rating decision, the RO continued the 60 percent disability rating for the lumbar spine DJD and assigned a separate 40 percent disability rating for left sciatic nerve radiculopathy as secondary to the service-connected lumbar spine DJD.

As a result, the Board finds that the assignment of a 60 percent disability rating under Diagnostic Code 5293 and the assignment of a 40 percent disability rating under Diagnostic Code 8520 is pyramiding, which is prohibited, as each rating compensates for the same manifestation of the disability, neurological impairment of the left lower extremity associated with the service-connected lumbar spine DJD.  38 C.F.R. § 4.14.  Accordingly, the Board determines that the reduction of the rating for lumbar spine DJD from 60 percent to 40 percent, effective January 16, 2013, was proper.





Diabetes Mellitus, type II

This appeal arises from the Veteran's contention that the RO improperly reduced his disability rating from 60 percent to 20 percent, effective from November 8, 2011.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

A 20 percent rating is warranted for either insulin or an oral hypoglycemic agent and a restricted diet; a 40 percent rating is warranted for insulin, a restricted diet, and regulation of activities; and a 60 percent rating is warranted for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  Although VA regulations under 38 C.F.R. §§ 4.7, 4.21 generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, those regulations do not apply where the rating schedule establishes successive criteria.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the procedural requirements for rating reductions were met.  The RO issued a rating decision in May 2014, which proposed the reduction in the disability rating for the Veteran's service-connected diabetes mellitus, type II.  The Veteran was advised of the proposed reduction in May 2014.  In response, the Veteran submitted a statement in June 2014 noting, in part, that "[t]he only medical change in my type II diabetes is that the VA doctor has doubled my diabetes medication since the initial 60 percent rating was awarded."  The RO issued a rating decision in April 2015, implementing the proposed reduction, effective November 8, 2011 but for reduced payments to begin on July 1, 2015.  The Veteran was notified of this reduction by letter dated in April 2015 (located in Virtual VA).

Regulations provide that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  Accordingly, making the reduction effective from July 1, 2015 was proper under the regulation.

For ratings in effect for five years or more, there are additional requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown, 5 Vet. App. at 417-18.

In this case, the Veteran was originally assigned the 60 percent disability rating for his diabetes mellitus, type II, in an August 2012 VA rating decision, and it was made effective on November 8, 2011.  Therefore, when his rating was reduced effective November 8, 2011 but for reduced payments to begin on July 1, 2015., it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.

In this case, the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

The Veteran was rated under Diagnostic Code 7913 prior to the decision reducing the rating.  As a result of the August 2012 VA rating decision, the Veteran had been receiving a 60 percent disability rating under the criteria of Diagnostic Code 7913 for regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The April 2015 VA rating decision implementing the reduction gives as its reason that the June 2012 VA examination report noted the Veteran visited his diabetic care provider less than 2 times per month and there was regulation of activities; however, there was no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring twice a month visits to a diabetic care provider.

The Board agrees with the RO that there was incorrect use of the June 2012 VA examination report, and the 60 percent rating under Diagnostic Code 7913 should not have been continued.  As currently documented in the June 2012 VA examination report, the Veteran's diabetic medical history included medication (simvastatin), prescribed oral hypoglycemic agent, management by restricted diet, regulation of activities, and visit to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  The VA examiner noted no findings of hospitalizations for episodes of ketoacidosis or hypoglycemic reactions, loss of strength and weight, any additional complications of diabetes mellitus, type II, or functional impact on the ability to work.  Moreover, the Veteran's diabetic medical history did not include required use of insulin.

As a result, application of these clinical findings in the June 2012 VA examination report demonstrates the service-connected diabetes mellitus, type II, was closely manifested by use of oral hypoglycemic agent and a restricted diet contemplated under the 20 percent disability rating.  The Board agrees with the RO's action in every regard.  All due process requirements were met and the RO made appropriate findings, and concludes that the reduction was appropriate.  See 38 C.F.R. § 3.105(e).

Severance of Service Connection for Urinary Frequency/Voiding Dysfunction

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (CUE), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  VA is not limited to the law and the record that existed at the time of the original decision, and a change in medical diagnosis can serve as a basis for severance.  In essence, a severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. at 482.

If severance of service connection is considered warranted, a rating proposing the severance must be prepared which sets forth all the material facts and reasons.  The Veteran should then be notified, and given 60 days to present additional evidence.  If no additional evidence is received within that period, the final rating action may be taken, effective the last day of the month in which the 60-day period expired.  38 C.F.R. § 3.105(d).

During the appeal period for a higher rating for service-connected lumbar spine DJD, service connection for urinary frequency/voiding dysfunction was granted as secondary to service-connected lumbar spine DJD, effective from November 8, 2011, in an August 2012 VA rating decision.

In a January 2013 VA rating decision, the RO proposed severance of the Veteran's urinary frequency/voiding dysfunction.  The RO explained that service connection for urinary frequency/voiding dysfunction was based upon the December 2012 VA medical opinion that the Veteran's urinary frequency/voiding dysfunction was due to, or the result of, benign prostatic hypertrophy (BPH).

Since the award of service connection for urinary frequency/voiding dysfunction was = less than 10 years and predicated upon the December 2012 VA medical opinion, the RO proposed to sever service connection due to CUE in the January 2013 VA rating decision.

In response to the January 2013 VA rating decision, the Veteran submitted a statement in March 2013 noting "the medical connection between spine conditions and degenerative disc disease and urinary problems are incontrovertible" and that he had submitted "extensive independent medical opinion from Dr. C. B. documenting this issue along with the VA Clinical documentation which was corroborated by the VA QTC evaluation doctor."  The Veteran went on to explain, in part, the following:

The only error that has occurred with this issue was that the VA Regional rating official 'doctor shopped' and called for a fourth medical opinion from Dr. C. of the VA Medical Center who was the only one who disagreed that this condition was service connected and related to my spinal condition.

The Veteran submitted an October 2011 private medical opinion from Dr. C. B. noting, in part, that the Veteran has incontinence of his bladder and has leakage of urine 4 to 5 times a day and "[a]ll of these problems . . .bladder . . .are likely due to his spinal cord injury."

He also submitted a February 2013 private examination report by Dr. J. E., to include a list of documents reviewed which entailed VA examination reports, VA and private treatment records, and VA rating decisions.  At the examination, the Veteran reported he started leaking urine several years ago and now wears absorbent materials to bed at night.  Dr. J. E. concluded the Veteran developed urinary incontinence in approximately 2005, rendered a diagnosis of neurogenic voiding dysfunction, and opined that the "impinged spinal nerves to the penis and bladder have caused nerve neurogenic bladder dysfunction.

The RO considered the evidence of record, but in a May 2013 VA rating decision severed service connection of urinary frequency/voiding dysfunction, effective August 1, 2013, the day after the last day of the month in which the 60-day period expired.  The RO explained that the evidence submitted by the Veteran did not change the decision as specified in the January 2013 VA rating decision.  Specifically, the private medical opinions did not indicate a review of the July 2011 and January 2012 VA treatment records which document clear etiology that the Veteran's urinary frequency/voiding dysfunction is due to, or the result of, BPH and not his service-connected lumbar spine DJD.

At the outset, the Board finds the procedural requirements were met in this case.  See 38 C.F.R. § 3.105(d).  As noted above, the RO issued a rating decision in November January 2013 proposing the severance of the service connection for urinary frequency/voiding dysfunction.  The Veteran was advised of the proposed reduction in a January 2013 letter and informed that he had 60 days to submit additional evidence and 30 days to request a personal hearing.  In response, the Veteran submitted a March 2013 statement and two private medical opinions, as discussed above.  Thereafter, the RO issued a rating decision in May 2013 implementing the proposed severance, effective on August 1, 2013.  The Veteran was notified of this reduction by letter dated in May 2013.

Next, with regard to whether there was CUE in the August 2012 VA rating decision, review of VA treatment records dated from May 2010 to July 2011 and the June 2012 VA examination report associated with the claims file at the time of the August 2012 VA rating decision show conflicting etiologies of the Veteran's urinary frequency/voiding dysfunction.

VA treatment records dated from May 2010 to July 2011, include a July 2011 record indicating the Veteran has control of bladder and a January 2012 record (associated in Virtual VA in July 2012) indicating the Veteran's BPH/elevated PSA was associated with incomplete emptying of bladder and he was prescribed medication for his prostate/bladder.

On the other hand, the June 2012 VA examination report documents the Veteran does not have any other neurologic abnormality (other than radiculopathy of the left lower extremity) related to the service-connected lumbar spine DJD, the VA examiner also noted the Veteran has voiding dysfunction due to his back problem which causes urine leakage.

Based on the foregoing, the evidence of record at the time of the August 2012 VA rating decision included an inadequate June 2012 VA examination report due to the examiner's internal inconsistencies on the existence and etiology of the Veteran's voiding dysfunction.  Moreover, the VA treatment records, as discussed above, did indicate the Veteran's urinary frequency/voiding dysfunction was secondary to his service-connected lumbar spine DJD.

The Board has carefully read and considered all the evidence of record and, for reasons discussed above, finds the august 2012 grant of service connection for urinary frequency/voiding dysfunction was clearly and unmistakably erroneous.  38C.F.R. § 3.105(d).  As a result, the severance of the Veteran's service connection for erectile dysfunction, effective August 1, 2013, was proper.

Based on all the foregoing, severance of service connection for urinary frequency/voiding dysfunction, effective August 1, 2013 was appropriate.  The Veteran's appeal for restoration is denied.

Service Connection for Fecal Leakage

In a June 2014 statement, the Veteran requested service connection for fecal incontinence.  In a June 2015 VA Form 21-0958 (Notice of Disagreement), the Veteran noted "fecal incontinence [is] clearly documented by Dr. C. B. Independent Medical Examination contained in the c[laims]-file . . . [and] VA Disability Evaluation Examination, September [sic] 1978 documents beginning of . . . fecal incontinence disabilit[y]."  In an October 2016 VA Form 9, the Veteran reiterated his previous contentions made in the notice of disagreement.  Most recently, in a March 2017 statement, the Veteran specifically contends that service connection for fecal leakage is warranted as secondary to his service-connected lumbar spine DJD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Review of the evidentiary record prior to the date of claim in June 2014 document the following bowel symptomatology.

At a September 1978 VA examination, pursuant to an increased rating claim for service-connected lumbar spine DJD, the Veteran reported having trouble with bowel movements ranging from diarrhea to constipation continually.  In an attached summary report, the VA examiner noted the Veteran reported irregular bowel movements with either diarrhea or constipation but no incontinence of stool.  Following the clinical evaluation, to include review of the neurological system, no diagnosis pertaining to bowel impairment was rendered.

At an October 1980 VA examination, pursuant to an increased rating claim for service-connected lumbar spine DJD, the Veteran reported experiencing rectal pain, itching, and bleeding.  In an attached summary report, the VA examiner noted the Veteran reported straining with bowel movements since the last VA examination in September 1978.  Again, following the clinical evaluation, to include review of the neurological system, no diagnosis pertaining to bowel impairment was rendered.

VA treatment records document the Veteran's report of intermittent diarrhea and constipation at a March 2004 Agent Orange/Ionizing Radiation Registry examination.  In November 2004, the Veteran denied bowel incontinence.  A March 2010 neurosurgery consultation report notes the Veteran's control of his bowel is more difficult.  At a July 2011 treatment session for back pain, the VA physician noted the Veteran has control of bowel/bladder and a specified medication "may be causing intermittent diarrhea."  These records do not indicate a diagnosis pertaining to bowel impairment was rendered.

At a June 2012 VA Disability Benefits Questionnaire (DBQ) examination for back (thoracolumbar spine) conditions, the VA examiner documented no findings of any other neurologic abnormalities or findings related to the thoracolumbar spine condition, to include bowel problems.

In March 2013, the Veteran submitted an October 2011 private medical opinion from Dr. C. B.  It was concluded, in part, that the Veteran has incontinence of his bowel and leakage of stool 4 to 5 times a day, wears diapers, and "all of these problems [to include] bowel . . . are likely due to his spinal cord injury."

Review of the evidentiary record within one year prior to the date of claim in June 2014 document the following bowel symptomatology.

A March 2014 VA treatment record noted that "[a]lthough [the Veteran] has fecal urgency without incontinence, this has been the same for several years [with] no constipation or diarrhea [and] bowel movement daily."  

The Veteran also underwent a VA DBQ examination for male reproductive system conditions through QTC Medical Services in April 2014 pursuant to his claim for service connection for erectile dysfunction.  The Veteran reported, in part, that he now has fecal "showing" due to this [unspecified] condition."  Following the clinical evaluation, no diagnosis pertaining to bowel impairment was rendered.

Review of the evidentiary record since the date of claim in June 2014 document the following bowel symptomatology.

In April 2015, the Veteran underwent a VA DBQ examination for intestinal conditions (other than surgical or infectious).  The Veteran reported that his bowel situation has evolved to occasional urgency with fecal incontinence and must wear protective pads to avoid stool 'accidents.'  He reported symptoms of "sometimes loose stools [and] sometimes firm stools which are difficult to pass."  Upon clinical evaluation, the VA examiner (Dr. R. G.) noted the Veteran's sphincter is not 'tight,' but within normal limits and there was normal anal wink sign on both sides of anus.  In part, there were no findings of episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition or attributable weight loss or malnutrition.  Following review of the Veteran's service, VA, and private treatment records, as well as the clinical evaluation, the VA examiner rendered a diagnosis of "stool urgency and occasional incontinence, due to yet-to-be-diagnosed cause."  The VA examiner also opined that the current diagnosis is less likely than not proximately due to or the result of the Veteran's service-connected condition.  It was explained that:

Neurologically, Vet[eran]'s lumbar spine lesions seen on MRI are most pronounced at sites not involved with rectal sphincter control.  Alternative explanations for Vet[eran]'s stool/fecal urgency and occasional incontinence: his diabetes mellitus can affect sensations governing 'when to go,' and control of this process; he can have the beginning of colitis/proctitis; he could have numerous other causes, including idiopathic causes of stool/fecal urgency [and] occasional incontinence.

Of note here: just because Vet[eran]'s apparent fecal symptoms began about the same time as his urinary ones, does not prove one cause the other, nor does it prove a common cause; this is a basic scientific tenet.

In a May 2015 VA medical opinion, a VA Physician (Dr. J. D.) opined that the Veteran's stool urgency and occasional incontinence is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.  After a review of the claims file, it was explained, in part, that the Veteran does not have peripheral neuropathy, retinopathy, or nephropathy, is well controlled on medication and dietary restrictions, and "one would expect fecal incontinence to be a relatively late manifestation of diabetes, and this is confirmed in up-to-date."

VA treatment records note "no change in bowel function" in May 2015.  In July 2015, the Veteran reported he has had fecal incontinence.

In a September 2016 VA medical opinion, a VA physician (Dr. P. A.) opined that the Veteran's stool urgency and occasional incontinence is less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine DJD.  Following a review of the claims file and the Veteran's verbal history, the following was explained:

Evaluation by neurologist does not opine for any cause for [the Veteran's] bowel dysfunctions.  MRI of lumbar spine does not show severe enough degenerative disc disease to suggest what would be called Cauda Equina which is an emergency attention to bowel incontinence from disc disease and requiring immediate surgery.  Medical treatment records are silent for Cauda Equina Syndrome.  Veteran has other co-morbid conditions and use of medication which can impact on his bowel function.

In October 2016, Dr. P. A. provided an addendum VA medical opinion concluding that the Veteran's fecal incontinence associated with lumbar spine DJD is less likely than not aggravated beyond natural progression by his service-connected lumbar spine DJD.  In addition to the rationale provided in June 2016, it was noted that "fecal incontinence as a cauda equine syndrome is uncommon."

In light of the evidence discussed above, review of the evidentiary record shows the Veteran has current a diagnosis of fecal leakage during the appeal period.  As noted above, the Veteran has been diagnosed with stool urgency and occasional incontinence in an April 2015 VA examination for intestinal conditions.  The Board also notes that within one year of the date of claim in June 2014, a March 2014 VA treatment record noted a finding of fecal urgency without incontinence.  As a result, the Board finds the element of a current disability for has been met in this case.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

Next, neither the Veteran nor review of the available service treatment records indicate an occurrence or diagnosis of fecal leakage during active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  Review of the Veteran's service treatment records show that evaluation at the time of entrance and separation did not reveal any genitourinary (G-U), neurologic, or spine system abnormality.  On his enlistment examination report dated in December 1968 and his discharge examination report dated in December 1970, his G-U, neurologic, and spine evaluations were recorded as normal.  Review of service treatment records therein are silent for, nor does the Veteran assert, any complaints or treatment for bowel impairment during his period of active service.

As a result, the Board finds the element of an in-service occurrence has not been met, and service connection for fecal leakage is not warranted on a direct basis in this case.

Pursuant to the April 2015 VA examination report for intestinal conditions, Dr. R. G. concluded that the Veteran's current bowel disorder could be affected by service-connected diabetes.  Since the theory of entitlement for service connection as secondary to service-connected diabetes mellitus, type II, was raised in the record, a May 2015 VA medical opinion was obtained.  Dr. J. D. opined that the Veteran's stool urgency and occasional incontinence is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.  Although this issue has not been properly addressed on a secondary basis regarding aggravation (of the bowel disorder from the service-connected diabetes mellitus, type II), such additional development is not needed in this case.  In the June 2015 notice of disagreement, the Veteran specifically noted "no [service connection] as secondary to diabetes was claimed" and the Veteran reiterates throughout the appeal period that his bowel impairment is secondary to his service-connected lumbar spine DJD.

With respect to the Veteran's asserted contention, VA medical opinions were obtained during the course of the appeal since June 2014 regarding whether the Veteran's stool urgency and occasional incontinence is secondary to his service-connected lumbar spine DJD.  While the Veteran contends that the April 2015 VA medical opinion by Dr. R. G. is inadequate, in part, because that physician's license to practice medicine was suspended, additional VA medical opinions were obtained thereafter and adequately address causation and aggravation of the service-connected lumbar spine DJD and the current bowel impairment.

The Board finds that the most probative evidence of record, specifically the September 2016 and October 2016 VA DBQ medical opinions, demonstrates that the Veteran's current fecal leakage is not caused or aggravated by the service-connected lumbar spine DJD.  Both medical opinions are probative as the VA physician reviewed the claims file, accurately considered the Veteran's medical history, and provided sufficient rationale for the opinions provided.  Accordingly, these opinions are found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Board acknowledges the Veteran's submission of the March 2013 private medical opinion from Dr. C. B.; however, that opinion was not supported by a rationale.  As such without a clear rationale for the opinion, the Board finds that it is of limited probative value.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of a veteran's disorder).

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran in this case is competent to report observable symptomatology regarding his bowel impairment, the Board finds he does have the experience, education, training, and expertise to provide an opinion regarding its etiology.  See Kahana, 24 Vet. App. 428; Layno, 6 Vet. App. at 470.  His statements do not rise to a level of competency to offer an opinion as to the etiology of his bowel impairment.  Based on the evidence of record, there is no probative and competent evidence that demonstrates his current stool urgency and occasional incontinence was caused or aggravated by a service-connected disability nor to any occurrence during active service from February 1969 to December 1970.  As a result, service connection for fecal leakage is not warranted on a direct or secondary basis in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted.

The reduction in rating from 60 percent to 40 percent, effective from January 16, 2013, for lumbar spine  DJD was proper.

The reduction in rating from 60 percent to 20 percent, effective from November 8, 2011, for diabetes mellitus, type II, was proper.

Severance of service connection for urinary frequency/voiding dysfunction was proper and the request for restoration of service connection is denied.

Service connection for fecal leakage, to include as secondary to service-connected lumbar spine disability or diabetes mellitus, type II, is denied.


REMAND

A remand is needed for the issue of entitlement to recognition of J. L., as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  Review of the record shows that in an October 2014 award letter from the Social Security Administration (SSA), J. L. was awarded SSA child disability benefits, effective November 26, 2008.  While the effective date was one day prior to J. L.'s 18th birthday, the award letter references evidence considered included medical treatment records dated prior to 2008.  As a result, a remand is needed to obtain any outstanding medical records based upon the October 2014 SSA decision for child disability benefits to J. L.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

Accordingly, the case is REMANDED for the following actions:

1.  Request any medical records upon which the October 2014 SSA decision for child disability benefits to J. L. was based and associate them with the claims file.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them and notify the Veteran.

2.  After completing the above action, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


